DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-29 and 49-53 in the reply filed on 7/22/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear which structures are located upstream/downstream to which structures. Clarification and/or correction are needed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mortazavi (2008/0303185).
Mortazavi discloses an injection molding system 300, a computer program product 362, 
and a controller 360 , wherein the system 300 includes a receiver 321, which includes: (i) a hopper assembly 324 and (ii) a feed throat 325.  The hopper assembly 324 receives a polymer unit 2, a cyclic olefin copolymer unit 4, a reinforcement unit 6, and an additive 8 includes any one of a colorant, a stabilizer and/or a lubricant in any combination and permutation thereof, wherein the feed throat 325 is coupled with the hopper assembly 324, wherein the apparatus further comprises a multiple-screw structure 322 as a pump for transporting material from the hopper assembly 324 to a manifold 352, (ii) a motor 326, and (iii) a controller 360 with a computer program product 362 to direct the controller 360 to control the motor 326 and the multiple-screw structure 322. 
Regarding claims 2-6, 8, wherein the apparatus further comprises a mold 50 connected to a hot runner 330 and the manifold 352, wherein the mold 50 includes a plurality of mold cavities [0087].
Regarding claims 10-11, wherein the apparatus includes different additive tanks 4, 8 for different additive materials, including the cyclic olefin copolymer, any one of a colorant, a stabilizer and/or a lubricant [0076].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 12-29 and 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi (2008/0303185) in view of Ward et al. (2017/0157820).
Regarding claims 7, 9, and 16-19, Mortazavi discloses an injection molding system 300 as described above, and in regard to the location of the additive injector, it would have been obvious to one of ordinary skill in the art to position the injector at an appropriate location.  The particular placement of the additive injector relative to the mold cavity is an obvious matter of design choice. 
	Regarding claims 12-15, 20-29 and 49-53, Mortazavi further discloses that the controller 360 in a computer-readable medium adapted to direct the controller to control the motor so that the motor actuates the screw structure to convey the molding material from the hopper to the manifold and the mold cavity. However, Mortazavi fails to disclose a sensor to measure at least one non-time dependent variable. 
	Ward et al. disclose an injection molding apparatus, comprising a sensor 52 to measure melt pressure, temperature, viscosity, flow rate, or clamping force generated by the clamping system 14 at a mold parting line between different mold parts [0040], wherein the sensor 52 is connected to a controller 50 to ensure proper closing of the mold cavity and maintain the pressure prior to the injection of the molding material and during the molding process, wherein 
	It would have been obvious to one of ordinary skill in the art to provide Mortazavi with a plurality sensors connected to a controller as taught by Ward et al. in order to accurately control the operation of the molding machine during the molding process.
	Regarding claims 50-53, wherein Mortazavi’s material units 2-8, the transporting extruder assembly 320 with the manifold 350 are capable of being used in different molding applications, wherein the intended use of the additive injector in different types of molding is an obvious design choice of one of ordinary skill in the art.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/THU KHANH T NGUYEN/Examiner, Art Unit 1743